Citation Nr: 1210512	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-32 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss, prior to October 28, 2011.

2.  Entitlement to a rating greater than 10 percent for bilateral hearing loss, as of October 28, 2011.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1958 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied entitlement to a compensable rating for service-connected bilateral hearing loss.  In November 2011, the Appeals Management Center (AMC), issued a rating decision assigning a 10 percent disability rating for service-connected bilateral hearing loss, effective October 28, 2011.  As such, the issue on appeal has been recharacterized accordingly on the title page.

In April 2011, a hearing was held before the undersigned Veterans Law Judge.

In September 2011, the Board remanded the matter to the RO for the purpose of providing the Veteran with a current VA examination.  

A claim for service connection for hypertension has been filed, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  VA audiometric test results from May 2008 show that the Veteran had level IV hearing in his right ear and level II hearing in his left ear.

2.  VA audiometric test results from October 2011 show that the Veteran had level IV hearing in his right ear and level IV hearing in his left ear.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-connected bilateral hearing loss have not been met, prior to October 28, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2011).

2.  The criteria for a rating greater than 10 percent for service-connected bilateral hearing loss have not been met, as of October 28, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010).    

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in April 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above, as well as the need to submit evidence showing worsening of a disability and the effect that worsening has on employment.

Regarding the duty to assist, the RO has obtained all relevant records adequately identified by the Veteran, including his service treatment records and VA treatment records.  In October 2011, the Veteran was provided with a thorough and contemporaneous VA examination where the examiner reviewed the medical records in the claims folder; considered the Veteran's medical history, including the Veteran's lay reports of his symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's hearing loss disability.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report).  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c). 

The Board is also satisfied that the AMC substantially complied with the Board's September 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO to provide the Veteran with a current VA examination, to obtain complete copies of any recent VA treatment records, and to readjudicate the Veteran's claim.  In this regard, as discussed above, the Veteran was provided with a current VA examination in October 2011.  Additionally, on remand, all relevant VA records were obtained, and the Veteran's claim was readjudicated in a November 2011 SSOC.

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Increased Rating Claim

In a June 1999 rating decision, the Boston RO granted service connection for bilateral hearing loss and assigned a noncompensable rating.  In March 2008, the Veteran filed a claim seeking a compensable rating for his service-connected bilateral hearing loss, contending that his hearing had gotten progressively worse since the time of the last rating decision.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  



Although the Veteran's entire history is reviewed when assigning a disability evaluation under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Here, staged ratings have already been assigned by the AMC following the October 2011 VA audiological examination, which demonstrated that the Veteran's hearing had worsened.

The Board is responsible for evaluating all pertinent medical and lay evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing (Maryland CNC) together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI, or, in certain circumstances, Table VIA; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  

The Veteran underwent an audiological evaluation at the VA in February 2008.  He reported difficulty in hearing background noise and understanding conversation when people do not face him while speaking.  He was diagnosed with mild hearing loss sloping to moderate to severe to profound hearing loss with good word recognition bilaterally.  The Veteran was provided with hearing aids.  Pure tone thresholds are not shown in the evaluation report; only separate and incomplete air conduction and bone conduction data shown.  The speech discrimination scores listed are not noted to be Maryland CNC scores.  As 38 C.F.R. § 4.85 mandates the use of pure tone thresholds and Maryland CNC speech discrimination scores in determining the percent disability attributed to service-connected hearing loss, the data provided at the February 2008 evaluation cannot be used for rating purposes.  

As noted, in May 2008, the Veteran was provided with a VA audiological examination.  His chief complaint was difficulty hearing conversation when he cannot see the speaker's face or if the speaker does not amplify volume while speaking with him. He generally reported having continuous difficulty hearing in all situations.  He complained that he cannot understand what he hears and constantly has to ask people to repeat themselves.  He also described his hearing problem as progressively worsening.  The diagnosis provided is bilateral high frequency hearing loss in both ears.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
60
65
70
LEFT
25
25
55
55
70

The average puretone threshold for the Veteran's right ear was 56.25 decibels, and the average puretone threshold in the Veteran's left ear was 51.25 decibels.  



38 C.F.R. § 4.85(d).  On the Maryland CNC test, the Veteran received a score of 82 percent for the right ear and 84 percent for the left ear for word recognition.  The May 2008 results equate to an assignment of level IV for the Veteran's right ear and level II for his left ear, which merits a noncompensable disability rating using Table VI.  Table VIa is inapplicable as the Veteran does not have (1) puretone thresholds of 55 decibels or more at each of the relevant frequencies or (2) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

The Veteran was seen at VA for a hearing aid assessment in May 2008 and June 2008 and was provided with another smaller style of hearing aids.  In an August 2009 statement, the Veteran asserted that his hearing loss has become increasingly worse since he was issued hearing aids in March 2008.  

In May 2010, VA treatment notes show that he was happy with his hearing aids and that he was scheduled for a routine audiogram.  The June 2010 audiological evaluation shows that the Veteran used his hearing aids when leaving the home only, and therefore continued to have difficulty hearing the television and telephone.   The notes show that his hearing threshold levels were essentially stable as compared with the data recorded in February 2008, with the exception of a 10 decibel downward shift at 6000 Hertz in the right ear and 10 decibel downward shift at 4000 Hertz in the left ear.  The audiologist recommended that the Veteran wear his hearing aids on a more regular basis.  Again, pure tone thresholds are not shown, only separate air conduction and bone conduction data, with no bone conduction data for the right ear and limited bone conduction data for the left ear.  The speech discrimination scores provided are not shown to be Maryland CNC test scores as required by 38 C.F.R. § 4.85.  Therefore, the data recorded at the May 2010 evaluation is not adequate for rating purposes. 



In April 2011, the Veteran gave hearing testimony and asserted that he has difficulty hearing conversation, which impairs his ability to engage in social interactions and volunteer work, and uses assistive devices for the phone and television.

The Veteran was provided with an additional VA audiological examination in October 2011.  The examiner also noted that the Veteran's hearing loss impacted the ordinary conditions of daily life, including his ability to work.  Specifically, the Veteran described difficulty hearing in most listening situations, especially when the person he is speaking with is not facing him.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
75
85
LEFT
45
45
60
70
85

The average puretone threshold for the Veteran's right ear was 65 decibels, and the average puretone threshold in the Veteran's left ear was 65 decibels.  38 C.F.R. § 4.85(d).  On the Maryland CNC test, the Veteran received a score of 80 percent for the right ear and 78 percent for the left ear for word recognition.  The October 2011 results equate to an assignment of level IV for the Veteran's right ear and level IV for his left ear, which merits a 10 percent disability rating using Table VI.  Table VIa is inapplicable as the Veteran does not have (1) puretone thresholds of 55 decibels or more at each of the relevant frequencies or (2) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

Therefore, the evidence of record shows that the Veteran's hearing loss is not compensable prior to October 28, 2011, and that, as of October 28, 2011, he is entitled to a 10 percent disability rating for his bilateral hearing loss and not higher.



The Veteran has testified that he has difficulty hearing and argues that he is therefore entitled to a higher rating.  He is competent to describe his hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the rating criteria for hearing loss contemplate a degree of functional difficulty due to demonstrable hearing loss, even in the hearing levels nevertheless assigned a noncompensable rating.  Furthermore, the rating schedule for hearing loss relies primarily on the application of objective test data.  38 C.F.R. §§ 4.85, 4.86; Martinak, 21 Vet. App. at 455.  Therefore, while the Board has taken the Veteran's competent lay testimony into consideration, his described symptomatology does not alter the Board's rating assignments.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral hearing loss (i.e., conversational difficulty and difficulty hearing the television and on the telephone) are not shown to cause any impairment that is not already contemplated by 38 C.F.R. § 4.85, and the Board finds that the rating criteria reasonably describe the disability and functional impairment caused by the Veteran's bilateral hearing loss.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing loss, prior to October 28, 2011, is denied. 

Entitlement to a rating greater than 10 percent for bilateral hearing loss, as of October 28, 2011, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


